Exhibit 10.1


CONSENT AND SECOND AMENDMENT TO THE THIRD AMENDED AND RESTATED LIMITED LIABILITY
COMPANY AGREEMENT OF CHEVRON PHILLIPS CHEMICAL COMPANY LLC


This Consent and Second Amendment to the Third Amended and Restated Limited
Liability Company Agreement of Chevron Phillips Chemical Company LLC (this
“Amendment”), effective as of June 1, 2018, is entered into by and among Chevron
U.S.A. Inc., a Pennsylvania corporation (the “Class C Member”), Phillips 66
Company, a Delaware corporation (“P66Co”), and WesTTex 66 Pipeline Company, a
Delaware corporation (“WesTTex 66”; P66Co and WesTTex 66 are collectively, the
“Class P Members”; the Class P Members and the Class C Member are collectively,
the “Members”). Any capitalized terms used but not defined herein shall have the
same meanings set forth in the Third Amended and Restated Limited Liability
Company Agreement of Chevron Phillips Chemical Company LLC (as amended, the “LLC
Agreement”).


RECITALS


WHEREAS, the Class P Members and the Class C Member collectively own one hundred
percent of the Membership Interests of Chevron Phillips Chemical Company LLC, a
Delaware limited liability company (the “Company”);


WHEREAS, WesTTex66, currently holder of a 2.06% Membership Interest in the
Company, desires to distribute its Membership Interest in the Company to P66Co
(the “Transfer”);


WHEREAS, the Members of the Company desire to (a) consent to the Transfer; (b)
waive any and all provisions of the LLC Agreement restricting the Transfer or
requiring additional actions be taken with respect to the Transfer; and (c)
amend Schedules 1 through 3 of the LLC Agreement to reflect the effects of the
Transfer.


NOW, THEREFORE, in consideration of these premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


I.    CONSENT TO TRANSFER


1.1    The Members of the Company hereby consent to and approve the Transfer.
1.2    The Members of the Company hereby waive any and all provisions of the LLC
Agreement restricting the Transfer or otherwise requiring additional actions be
taken with respect to the Transfer, including, without limitation, (a) Section
10.2 of the LLC Agreement requiring a joint determination by the chief executive
officer and chief financial officer of the Company that the Transfer is in
compliance with Section 10.7 of the LLC Agreement and (b) Section 10.3 of the
LLC Agreement requiring P66Co to agree to be bound by the LLC Agreement and to
be admitted as a Substitute Member.







--------------------------------------------------------------------------------




II.    AMENDMENTS TO THE LLC AGREEMENT
2.1    Schedule 1 of the LLC Agreement is hereby amended and restated in its
entirety as set forth on Exhibit 1 attached hereto.
2.2    Schedule 2 of the LLC Agreement is hereby amended and restated in its
entirety as set forth on Exhibit 2 attached hereto.
2.3    Schedule 3 of the LLC Agreement is hereby amended and restated in its
entirety as set forth on Exhibit 3 attached hereto.
III.    MISCELLANEOUS
3.1    Full Force and Effect. Except as amended by this Amendment, the LLC
Agreement continues in full force and effect, and the parties hereto hereby
ratify and confirm the LLC Agreement, as amended hereby. All references to the
“Agreement,” “herein,” “hereof,” “hereunder” or words of similar import in the
LLC Agreement shall be deemed to mean the LLC Agreement as amended by this
Amendment.
3.2    Counterparts. This Amendment may be executed in two or more counterparts,
including through electronically exchanged signature pages (e.g., emailed PDFs
or facsimile transmission), each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument, and shall become
effective when there exists copies hereof which, when taken together, bear the
authorized signatures of each of the parties hereto. Only one such counterpart
signed by the party against whom enforceability is sought need to be produced to
evidence the existence of this Amendment.
3.3    Third Parties. Nothing in this Amendment, express or implied, is intended
to confer upon any party, other than the parties hereto, and their respective
successors and permitted assigns, any rights, remedies, obligations or
liabilities under or by reason of this Amendment.
3.4    Governing Law; Jurisdiction and Forum; Waiver of Jury Trial.
3.4.1    This Amendment shall be governed by and construed under the substantive
laws of the State of Delaware, without regard to Delaware choice of law
provisions.
3.4.2    Each party hereto irrevocably submits to the jurisdiction of any
Delaware state court or any federal court sitting in the State of Delaware in
any action arising out of or relating to this Amendment, and hereby irrevocably
agrees that all claims in respect of such action may be heard and determined in
such Delaware state or federal court. Each party hereto hereby irrevocably
waives, to the fullest extent it may effectively do so, the defense of an
inconvenient forum to the maintenance of such action or proceeding. The parties
hereto further agree, to the extent permitted by law, that final and
unappealable judgment against any of them in any action or proceeding
contemplated above shall be conclusive and may be enforced in any other
jurisdiction within or outside the United States by suit on the judgment, a
certified copy of which shall be conclusive evidence of the fact and amount of
such judgment.


2



--------------------------------------------------------------------------------




3.4.3    To the extent that any party hereto has or hereafter may acquire any
immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) with respect to itself or its property, each
party hereto hereby irrevocably waives such immunity in respect of its
obligations with respect to this Amendment.
3.4.4    Each party hereto waives, to the fullest extent permitted by applicable
laws, any right it may have to a trial by jury in respect of any action, suit or
proceeding arising out of or relating to this Amendment. Each party hereto
certifies that it has been induced to enter into this Amendment by, among other
things, the mutual waivers and certifications set forth above in this Section
3.4.
3.5    Titles and Subtitles; Forms of Pronouns; Construction and Definitions.
The titles of the sections and paragraphs of this Amendment are for convenience
only and are not to be considered in construing this Amendment. All pronouns
used in this Amendment shall be deemed to include masculine, feminine and neuter
forms, the singular number includes the plural and the plural number includes
the singular. Unless otherwise specified, references to Sections or Articles are
to the Sections or Articles in this Amendment. Unless the context otherwise
requires, the term “including” shall mean “including, without limitation”.
3.6    Severability. If one or more provisions of this Amendment are held by a
proper court to be unenforceable under applicable law, portions of such
provisions, or such provisions in their entirety, to the extent necessary and
permitted by law, shall be severed herefrom, and the balance of this Amendment
shall be enforceable in accordance with its terms.
3.7    Further Action. The parties shall execute and deliver all documents,
provide all information, and take or refrain from taking such actions as may be
necessary or appropriate to give full effect to the provisions of this Amendment
and the transactions contemplated hereby.


[Signature pages follow]


3



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first written above.




CHEVRON U.S.A. INC.


By: /s/ John J. Kuehn___________
Name: John J. Kuehn
Its: Vice President



PHILLIPS 66 COMPANY


By: /s/ John D. Zuklic___________
Name: John D. Zuklic
Its: Vice President and Treasurer




WESTTEX 66 PIPELINE COMPANY


By: /s/ John D. Zuklic___________
Name: John D. Zuklic
Its: Vice President and Treasurer








Signature Page to Consent and Second Amendment to
Third Amended and Restated LLC Agreement

--------------------------------------------------------------------------------





EXHIBIT 1 TO CONSENT AND SECOND AMENDMENT


SCHEDULE 1


NAMES AND ADDRESSES OF MEMBERS


Chevron U.S.A. Inc.
6001 Bollinger Canyon Road
San Ramon, CA 94583-2324

Phillips 66 Company
2331 CityWest Blvd.
Houston, TX 77042










Exhibit 1

--------------------------------------------------------------------------------





EXHIBIT 2 TO CONSENT AND SECOND AMENDMENT


SCHEDULE 2


NAMES, CLASS OF MEMBERSHIP INTEREST, AND
PERCENTAGE INTERESTS OF MEMBERS
NAME OF MEMBER
 
CLASS OF MEMBERSHIP INTEREST
 
PERCENTAGE INTEREST
 
 
 
 
 
Chevron U.S.A. Inc.
 
 
 
 
6001 Bollinger Canyon Road
 
 
 
 
San Ramon, CA 94583-2324
 
C
 
50%
 
 
 
 
 
Phillips 66 Company
 
 
 
 
2331 CityWest Blvd.
 
 
 
 
Houston, TX 77042
 
P
 
50%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
TOTAL ALL MEMBERS
 
 
 
100%







Exhibit 2

--------------------------------------------------------------------------------





EXHIBIT 3 TO CONSENT AND SECOND AMENDMENT


SCHEDULE 3


REIMBURSABLE CAPITAL EXPENDITURES
NAME OF MEMBERS
 
REIMBURSABLE CAPITAL EXPENDITURE
Chevron U.S.A. Inc.
 
$310 Million
Phillips 66 Company
 
$253.2 Million
 
 
 





Exhibit 3